Mr. justice CAMPBELL
delivered the opiniori of the court.
The plaintiffs, as citizens of Kentucky, commenced a suit by petition against the defendants, as citizens, of Texas, for the recovery of a parcel of land in their possession. At the return of the' process the defendants pleaded to the petition the general issue, and the statute of limitations, in bar of the suit.
At the next succeeding term they moved the court, upon ■an affidavit charging that the allegation in the petition, “that "the; plaintiffs, were citizens ‘.of Kentucky, was untrue, and fraudulently made to_ induce the court to take cognizance of the cause,” and that they were citizens of Texas, for leave to withdraw their pleas, and' to plead this matter in abatement of the suit. This motion was allowed, and pleas in abatement were filed. One of these avers that the allegation of citizenship in said plaintiffs’ petition is not true; that said plaintiff? are not citizens of Kentucky, but are• respectively citizens of Texas; wherefore he prays the dismissal of the cause for want of jurisdiction. The plaintiffs thereupon moved the coúrt for judgment for the want of a plea. • This-motion was not allowed, and thereupon the plaintiffs refused to reply to the pleas in abatement, and the court then proceeded to irriparinel a jury, and directed them to ascertain whether, from, the proof before them, the plaintiffs, or either of them, were citizen? of the "States of Kentucky or Texas at the date of the writ. The jury returned as their verdict, that the domicil or residence of the plaintiffs never had been changed from the State of Texas, and that their domicil or residence was’ in the State oí Texas at the commencement of this suit. The court dismissed their petition. •
*158The plaintiffs object tathe authority of the District Court to permit the withdrawal of pleas in bar, for the purpose of pleading to the jurisdiction; that a plea in bar admits the jurisdiction of the court, and the capacity of the plaintiffs to sue, and that they cannot bo deprived of the benefit of that admission. The equitable jurisdiction of the courts of the United States as 0011113 of law is chiefly exercised in the amendment of pleadings and proceedings in the court, and in the supervision of all the various steps in a-cause, so that the rules and practice of the court shall be so administered and enforced as to prevent hardship and injustice,' and that the. mei’its of the cause may be fairly tried. Such a jurisdiction is essential to and is inherent in the organization'of courts of justice. Bartholomew v. Carter, 2 M. and G., 125.
But this jurisdiction has been conferred upon the courts of the United States in a plenary form by acts of Congress. 1 Stat. at Large, p. 83, sec. 17; p. 385, sec. 7; p. 91, sec. 32.
It has been uniformly held in this court that a Circuit Court could not be controlled in the exercise of the discretion thus conceded to it. Spencer v. Lapsley, 20 How., 264. In the present instance the jurisdiction was properly exercised. An attempt was made, according to the affidavit on which the motion was founded,, to confer upon the District Court, by a false and fraudulent averment, a jurisdiction to which it was not entitled under the Constitution. If true, this was a gross contempt of the court, for which all persons connected with it might have been subject to its penal jurisdiction.
The-plaintiffs contend that the plea ds a nullity, and that "they were entitled to sign judgment. It is not a precise, distinct, or a formal pleaj but it denies the truth Of the averment of the citizenship of the plaintiffs, as they had affirmed it to be in the petition. We may say as Lord Denman said, in Horner v. Keppel, 10 A. and E., 17: “ Where a plea is clearly frivolous on the face Of it, that is a good ground for setting it aside; but the plea here is not quit0 bad enough to warrant that l’emedy.”
Judgment affirmed.